DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

Status of the Application
Claims 10-17 and 19-26 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/27/2020 are acknowledged.  Claims under consideration in the instant office action are claims 10-17 and 19-26.
 Applicants' arguments, filed 10/27/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 7,887,848) in view of Rule (Using Serum Creatinine To Estimate Glomerular Filtration Rate: Accuracy in Good Health and in Chronic Kidney Disease, Annals of Internal Medicine, 2004, 141(12), pp. 929-937).
Rejection
Chien is drawn towards neutraceutical compositions to reduce inflammation in mammals suffering from diabetes (see abstract).  Chien teaches such compositions to include chlorophyllin, and that treatment of diabetes can reduce kidney damage and reduce the development of kidney disease (col. 3, lines 33-59; col. 4, lines 19-26, 57-65).  Chien teaches Chlorophyllin in the form of sodium copper salts of chlorophyllin (col. 6, lines 7-11).
Chien does not teach treating chronic kidney disease and reducing serum creatinine levels. 
Rule is drawn towards the use of serum creatinine to determine the diagnosis of chronic kidney disease (see abstract).  Rule teaches that higher serum creatinine levels are a key symptom and characteristic of chronic kidney disease (see Table 2; pg. 933, right column).

One of ordinary skill in the art would have been motivated to do so since Chien teaches that chlorophyllin can be administered to regenerate tissue and kidney disease, which treats the heightened serum creatinine levels present in chronic kidney disease as taught by Rule, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Response to Arguments
	Applicant argues that the only field of search required is "serum creatinine level in kidney disease".  The Examiner respectfully disagrees since regarding compositions comprising chlorophyll.  The Examiner respectfully disagrees since other components that are recited for incorporation with a chlorophyll composition are searched within their respective fields and are not strictly searched only with chlorophyll, thus resulting in queries in different classifications and fields.
Applicant also argues that is not even a single word of "serum creatinine" in the entirety of Chien.  The Examiner respectfully disagrees since Rule is drawn towards the use of serum creatinine to determine the diagnosis of chronic kidney disease (see abstract).  Rule teaches that higher serum creatinine levels are a key symptom and characteristic of chronic kidney disease (see Table 2; pg. 933, right column).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that the composition of the instant claim I has only one ingredient that is essential: the chlorophyllin; other ingredients are optional.  The Examiner respectfully disagrees since 

	Applicant also argues that the physiological activity of Chien, wound healing, a topical indication, is different than the physiological activity of "for lowering the level of serum creatinine" in case of the instant claim 1.  The Examiner respectfully disagrees since Chien teaches compositions that include chlorophyllin, and that treatment of diabetes can reduce kidney damage and reduce the development of kidney disease (col. 3, lines 33-59; col. 4, lines 19-26, 57-65).  Given that higher serum creatinine levels are a key symptom and characteristic of chronic kidney disease as taught by Rule (see Table 2; pg. 933, right column), the chorophyllin compositions rendered obvious by the prior art would result in the physiological activity of "for lowering the level of serum creatinine" regardless of other intended purposes disclosed by the prior art.
	Applicant also argues that of this "Contemplation" only "wound healing" is enabled in the Examples provided and, hence, the claim of Chien in their claim 1, is on "to reduce inflammation and enhance wound healing in a mammal", and there is no word of kidney disease and no word on "lowering the level of serum creatinine".  The Examiner respectfully disagrees since Chien teaches compositions to include chlorophyllin for the treatment of diabetes, and that treatment of diabetes can reduce kidney damage and reduce the development of kidney disease (col. 3, lines 33-59; col. 4, lines 19-26, 57-65).  Chien is not limited to specific embodiments.

Claims 11, 15, and 19-26 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 7,887,848) and Rule (Using Serum Creatinine To Estimate Glomerular Filtration Rate: Accuracy in Good Health and in Chronic Kidney Disease, Annals of Internal Medicine, 2004, 141(12), pp. 929-937) as applied to claims 10, 12-14, and 16 above and further in view of Schentag (US 2015/0352189 A1).

Chien and Rule do not teach further comprising administering the chlorophyllin composition to achieve concurrent increase in blood hemoglobin level, wherein the chlorophyllin composition is selected from the group consisting of a liquid, powder, tablet or a capsule and the diluent, excipient or a carrier are selected from the group consisting of flavors, sweeteners, preservatives, polyols, taste and flavor enhancers.
Schentag teaches a method of regenerating organs by administering an ileal break hormone releasing substance, such as sodium/copper chlorophyllin, and optionally a second active composition (i.e. other ingredient supportive of therapeutic activity) (see abstract; paragraph 0203).  Schentag teaches regenerating tissue in kidneys and treating kidney failure (paragraph 0022, 0028, 0062).  Schentag teaches measuring increased hemoglobin levels as a biomarker for positive treatment outcomes (paragraphs 0366-0384).  Schentag teaches such compositions further comprising a flavoring agent (paragraph 0151).  Schentag teaches chlorophyllin is present in an amount of 3 mg (paragraph 0354).  Schentag teaches such compositions further comprising a nutritional substance such as mannitol (i.e. polyol) (paragraph 0199).  Schentag teaches such compositions in the dosage form of a tablet or powder (paragraph 0266).
It would have been obvious to one of ordinary skill in the art to formulate a chlorophyllin composition further comprising administering the chlorophyllin composition to achieve concurrent increase in blood hemoglobin level, wherein the chlorophyllin composition is selected from the group consisting of a liquid, powder, tablet or a capsule and the diluent, excipient or a carrier are selected from the group consisting of flavors, sweeteners, preservatives, polyols, taste and flavor enhancers, as suggested by Schentag, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Schentag teaches that increased hemoglobin levels are a biomarker for positive treatment outcomes for compositions 
Regarding the limitations of amounts equivalent to 95% pure sodium copper chlorophyllin, 0.01 to 150 mg and 0.01 to 15 mg, Schentag teaches chlorophyllin is present in an amount of 3 mg (paragraph 0354).  Even though the range for chlorophyllin dosage as taught by Schentag is not the same as the claimed dosages, Schentag does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage of chlorophyllin in order to increase the efficacy of the composition.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the dosing of chlorophyllin of 0.01 to 0.2 mg.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of chlorophyllin provided in the composition, according to the guidance provided by Graham, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are .  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schentag (US 2015/0352189) in view of Rule (Using Serum Creatinine To Estimate Glomerular Filtration Rate: Accuracy in Good Health and in Chronic Kidney Disease, Annals of Internal Medicine, 2004, 141(12), pp. 929-937) as applied to claims 10, 12-14, and 16 above and further in view of Bailey (US 2008/0139524).
The teachings of Chien and Rule are presented above.
Chien and Rule do not teach the chlorophyllin composition further comprising 0 to 3.75 g of water.
Bailey is drawn towards compositions comprising chlorophyllin (see abstract; paragraph 0015).  Bailey teaches such compositions further comprising diluents such as water (paragraph 0046).  
It would have been obvious to one of ordinary skill in the art to formulate the chlorophyllin composition further comprising 0 to 3.75 g of water, as suggested by Bailey, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since water is a commonly used inert diluent in the art that can be formulate with chlorophyllin as taught by Bailey (paragraph 0046), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amount of water.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or 

Conclusion
Claims 10-17, and 19-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANDREW P LEE/Examiner, Art Unit 1628        

/SAVITHA M RAO/Primary Examiner, Art Unit 1629